DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–6 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by US Patent 7,187,776 (patented 06 March 2007) (“Bachmann”).
Claim 1 is drawn to “a speaker device.” The following table illustrates the correspondence between the claimed speaker device and the Bachmann reference.
Claim 1
The Bachmann Reference
“1. A speaker device in which
The Bachmann reference describes several planar loudspeaker embodiments, including speaker 19. 

“the diaphragm;
“the vibration device;
Speaker 19 includes a driver (including magnet 6, voice coil 7, crimps 9, 10) connected to the flat surface of a soundboard 2, which functions as a diaphragm. Id. Together, the driver vibrates and, due to the connection between the driver and soundboard 2, soundboard 2 radiates sound based on the vibrations. Id.
“a frame body provided to the diaphragm so as to surround the vibration device; and
Bachmann’s speaker 19 similarly includes a frame body 3 connected to soundboard 2, or diaphragm, via surrounding panel support 4. Id.
“an elastic body provided facing the flat surface of the diaphragm with the frame body and the vibration device interposed therebetween,
Bachmann’s speaker 19 includes a damping structure formed by the combination of damping board 14 and bridge 20. Id. Bachmann describes bridge 20 as a disk spring—i.e., an elastic structure. Id. The dampening structure faces the rear, flat surface of soundboard 2. Id. Moreover, frame 3 and the driver are situated between the dampening structure and soundboard 2. Id.
“wherein the frame body is provided with a gap interposed between the frame body and an outer circumference of the vibration device,
Frame 3 is spaced from the driver, creating a gap between the two. Id.
“the elastic body is laid across the frame body and the vibration device, and fastened to the frame body and the vibration device, and
Bachmann’s elastic damping structure (14, 20) is similarly laid across the top of frame 3 and the driver. Id. The elastic damping structure is fastened also to frame 3 Id.

Similarly, Bachmann’s frame 3, driver (6, 7, 9, 10) and damping structure (14, 20) are integrated through rigid connections. Id.

Table 1
For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein on the vibration device and the frame body, surfaces facing the flat surface of the diaphragm are fastened to the elastic body.”
The written description and indefiniteness rejections of this claim, incorporated herein, show that this claim contradicts the Specification, by requiring that the surfaces of the vibration device and frame body that face the flat surface of the diaphragm are fastened to the elastic body. For purposes of examination, the Examiner interprets the claim such that the surfaces of the vibration device and frame body that face away from the flat surface of the diaphragm are fastened to the elastic body.
The Bachmann reference similarly describes fastening, by a rigid connection 8, vibration device (6, 7, 9, 10) and elastic body (14, 20) to frame 3. Bachmann at col. 4 ll. 34–61, col. 5 ll. 7–17, FIG.3. For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:

“the inner circumference of the frame body on the side of the vibration device is in a substantially tubular shape facing the shape of the outer circumference of the vibration device,
“a drive shaft of the vibration device is disposed in a center of the vibration device, and
“the gap in a radial direction between the inner circumference of the frame body and the outer circumference of the vibration device is constant entirely in a circumferential direction.”
Bachmann’s speaker 19 is described generally as an annular, round device. Bachmann describes rear cover 20 as a disk spring. Bachmann at col. 4 ll. 34–61, col. 5 ll. 7–17, FIG.3. Disks are conventionally understood as being round. Accordingly, rear cover 20 and the frame 3 that it covers are annular. See id. Moreover, Bachmann describes voice coil 7 as fitting in an annular air gap of magnet 8, indicating that magnet 8 is an annular device. Id. Based on these findings, magnet 8 is cylindrical like the claimed vibration device. Id. Frame 3 is tubular like the claimed frame body. Id. Voice coil 7 is disposed in a center of magnet 8, like the claimed drive shaft. Id. Moreover, Bachmann’s cross-section of speaker 19 depicts the gap between magnet 8 and frame 3 along a plane parallel to rear cover 20 as being constant around the circumference of magnet 8 and frame 3. Id. For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein in the vibration device, an end portion of the drive shaft is brought into contact with the flat surface of the diaphragm so that an urging force is generated in an axial direction of the 
Bachmann describes a voice coil 7 that corresponds to the claimed drive shaft. Bachmann at col. 4 ll. 34–61, col. 5 ll. 7–17, FIG.3. It contacts the flat surface of soundboard 2, which corresponds to the claimed diaphragm. Id. This contact causes voice coil 7 is generate an axial force along the longitudinal axis of voice coil 7. Id. For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the speaker device includes another vibration member brought into contact with the diaphragm.”
Bachmann likewise describes including “at least one” driver, or vibration members, in contact with soundboard 2, which corresponds to the claimed diaphragm. Bachmann at Abs., col. 1 ll. 10–16. This description contemplates including a second driver in connection with soundboard 2. See id. For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein on the vibration device and the frame body, surfaces facing the flat surface of the diaphragm are adhered and fastened to the elastic body,
“the outer circumference of the vibration device is in a substantially cylindrical shape,
“the inner circumference of the frame body on the side of the vibration device is in a substantially tubular shape facing the shape of the outer circumference of the vibration device,

“the gap in a radial direction between the inner circumference of the frame body and the outer circumference of the vibration device is constant entirely in a circumferential direction, and
“in the vibration device, an end portion of the drive shaft is brought into contact with the flat surface of the diaphragm so that an urging force is generated in an axial direction of the drive shaft of the vibration device when the vibration device is in operation.”
The written description and indefiniteness rejections of this claim, incorporated herein, show that this claim contradicts the Specification, by requiring that the surfaces of the vibration device and frame body that face the flat surface of the diaphragm are fastened to the elastic body. For purposes of examination, the Examiner interprets the claim such that the surfaces of the vibration device and frame body that face away from the flat surface of the diaphragm are fastened to the elastic body.
The Bachmann reference similarly describes fastening, by a rigid connection 8, vibration device (6, 7, 9, 10) and elastic body (14, 20) to frame 3. Bachmann at col. 4 ll. 34–61, col. 5 ll. 7–17, FIG.3.
Bachmann’s speaker 19 is described generally as an annular, round device. Bachmann at col. 4 ll. 34–61, col. 5 ll. 7–17, FIG.3. Bachmann describes rear cover 20 as a disk spring. Id. Disks are conventionally understood as being round. Accordingly, rear cover 20 and the frame 3 that it covers are annular. Id. Moreover, Bachmann describes voice coil 7 as fitting in an annular air gap of magnet 8, indicating that magnet 8 is an annular Id. Based on these findings, magnet 8 is cylindrical like the claimed vibration device. Id. Frame 3 is tubular like the claimed frame body. Id. Voice coil 7 is disposed in a center of magnet 8, like the claimed drive shaft. Id. Moreover, Bachmann’s cross-section of speaker 19 depicts the gap between magnet 8 and frame 3 along a plane parallel to rear cover 20 as being constant around the circumference of magnet 8 and frame 3. Id.
Bachmann describes a voice coil 7 that corresponds to the claimed drive shaft. Id. It contacts the flat surface of soundboard 2, which corresponds to the claimed diaphragm. Id. This contact causes voice coil 7 is generate an axial force along the longitudinal axis of voice coil 7. Id. For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Summary
Claims 1–6 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Issues Under 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 6 are rejected under 35 U.S.C. § 112(a) and (b) as lacking written description support and failing to particularly set forth the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 6 require that the surfaces of the vibration device and frame body facing the flat surface of the diaphragm are fastened to the elastic body. This contradicts the Specification, which describes that the surface of the vibration device and frame body facing away from the flat surface of the diaphragm are fastened to the elastic body. (Spec. at FIGs.3, 5, 7 (depicting the tops of frame 4 and vibrator 3 as being fastened to elastic body 5 while the bottoms of frame 4 and vibrator 3 face the flat surface of diaphragm 2.) Accordingly, since claims 2 and 6 contradict the remainder of the Specification one of ordinary skill in the art would not have reasonably believed that Applicant was in possession of the claimed invention. Moreover, since the claims contradict the remainder of the Specification the claims inject confusion into the claims, making them unclear. For the foregoing reasons, claims 2 and 6 lack written description support and are indefinite.

The following table lists additional references that are relevant to the claimed and disclosed invention. The listed references are not being relied on in this Office action.
Citation
Relevance
US Patent 6,956,957
Teaches adding suspension between frame and panel exciter.
US Patent 4,098,370
Panel vibration using a drive shaft.

Table 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/17/2021